F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                        August 18, 2005
                     UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                    PATRICK FISHER
                                                                                Clerk


 KENNETH D. HILL,

          Petitioner - Appellant,
                                                        No. 05-6104
 v.
                                                  (D.C. No. 04-CV-1697-C)
                                                        (W.D. Okla.)
 JOHN WHETSEL,

          Respondent - Appellee.


                                       ORDER


Before EBEL, McKAY and HENRY, Circuit Judges.




      Petitioner-Appellant Kenneth D. Hill, who has been detained pending his

trial in Oklahoma state court on criminal charges, appeals from the district court’s

dismissal of his 28 U.S.C. § 2241 petition for habeas relief. 1 Hill’s § 2241

petition asserts various complaints, including allegations that there were delays

following his arrest in holding a probable cause hearing, instituting formal

charges, and conducting an arraignment. The district court dismissed Hill’s

petition because he failed to exhaust the available state court remedies.


      1
       We GRANT Hill’s motion to proceed in forma pauperis on appeal. See 28
U.S.C. § 1915(a)(1).
      A state detainee bringing a § 2241 claim must be granted a certificate of

appealability (“COA”) prior to being heard on the merits of his or her appeal. See

Montez v. McKinna, 208 F.3d 862, 867-69 (10th Cir. 2000). Because the district

court denied Hill a COA, we deem Hill’s notice of appeal to be a renewed

application for a COA. See Fed. R. App. P. 22(b)(2). However, we DENY Hill a

COA for substantially the reasons stated by the district court in its orders

dismissing Hill’s § 2241 petition and denying Hill a COA. Therefore, we

DISMISS Hill’s appeal. 2



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




      2
       In light of our disposition of Hill’s appeal, we DENY as MOOT the other
motions that Hill has filed.

                                         -2-